WIGGINTON, Judge.
Appellant appeals the trial court’s denial of his motion filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. We find the points raised by appellant to be without merit. In reaching our conclusion, we considered the record on appeal, as well as a copy of a motion previously filed by appellant in the trial court, pursuant to rule 3.800(a), Florida Rules of Criminal Procedure, which was sua sponte appended to the record on appeal by this Court. Finding no error, we affirm.
SHIVERS and WENTWORTH, JJ., concur.